Bibb, J.
1. “ In order to properly present for decision by the Supreme Court, the question whether or not error was committed in admitting given evidence, it must appear that objection was made to it and passed upon by the court at the time it was offered, and also what the objection was.” Cooper v. Chamblee, 114 Ga. 116.
2. In view of the evidence introduced on the trial, the court below did not abuse its discretion in declining to set aside the finding of the jury.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.